DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 08/25/2022.
	Claims 1 and 12 have been amended.
	Claims 1-22 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.

Response to Arguments

Regarding Claim Rejections - 35 USC § 103 argument:
	Applicant’s arguments, filled on 08/25/2022, with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-8, 10-19 and 21-22 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2002/0165787 to Bates et al. (“Bates”) in view of US Pat. Pub. No. 2018/0251302 to Valinsky et al. (“Valinsky”).

		Regarding claims 1 and 12. Bates discloses an object storage and retrieval system, the system comprising:
		a first local computing system disposed in a first facility (Bates, Fig. 9; “CPU 904”. [0072]; “Each input device 902.sub.N may include a central processing unit (CPU) 904) and including 
			a first database and hosting a first application (Bates, Fig. 9, [0073]; “System 900 has a plurality of input devices … include a vending machine 902.sub.1 … Each input device 902.sub.N may include a central processing unit (CPU) 904, a number of peripheral components, such as a computer display 906, a storage device 908”), the first local computing system configured to store information associated with physical objects disposed in the first facility (Bates, [0045]; “the vending machines 104 may be configured to dispense any variety of goods such as food, drinks, tickets, toys, maps, stamps, etc.”); 
		a remote computing system (Bates, Fig. 9; “920”. [0073]; “central control system 920”) including a second database and hosting a second application ([0077]; “Central control system 920 … relies upon various computer software applications, components, programs, objects, modules, data structures, etc. … a plurality of data structures 942”), 
		the remote computing system configured to store information associated with physical objects disposed in a plurality of facilities (Bates, Fig. 9, [0077]; “a plurality of data structures 942 include a location table 946, a product table 948, a reserved item table 950”), 
the plurality of facilities including the first facility (Bates, Fig.2, [0045]; “vending network environment 100 comprising a plurality of vending machines 104.sub.1, 104.sub.2, . . . 104.sub.N connected to a network 103”);
		a first storage unit disposed in the first facility (Bates, Fig. 2, [0045]; “a plurality of vending machines 140.sub.1”), the first storage unit in communication with the first local computing system, the first storage unit having a housing (Bates, as shown in Fig. 2, the figure shows a body of the vending machine) and
		a controller (Bates, Fig. 2; “controller 204”), 
		an input device, an interactive display (Bates, [0045]; “an input interface 110, and a display 108 … the input interface 110 is a keypad. However, any device configured to allow a customer to input information into the vending machine 104 may be used”),
		a communications interface (Bates, [0046] The network 103, as well as the connection between the vending machines 104 and the network 103, may include wire, radio, fiber optic cable, or any other device or method adapted to support a network connection”), 
		the first storage unit configured to: receive a first request from the user, via the input device or the interactive display, to dispense a first physical object (Bates, Fig. 17; “initialize 1705” > “receive purchase order 1710”. [0098-0099]; “method 1700 is entered into at step 1702 when the consumer launches the reservation program 960 via, for example, the GUI 1600 … step 1710 where the reservation order information input to the GUI 1600 is received”); 
		fail to determine that the first physical object is stored in the first storage unit (Bates, Fig. 17; “is available? 1720” > “NO”. [0100] At step 1720, method 1700 determines if the item (and quantity) being requested is available … [0102] Referring back to 1720, if the item is not available then the user is asked if they would like to process additional locations for the item”);
		interface with the first local computing system to determine whether the first physical object is designated to be stored in the first storage unit or is currently stored in the first facility (Bates, Fig. 17; “is available? 1720” > “YES”. [0100]; “At step 1720, method 1700 determines if the item (and quantity) being requested is available. Thus, a reference to entry 1106 of the product table 948 is made using the specified items and location IDs. If the item is available, method 1700 proceeds to step 1725”); 
		in response to confirmation that the first physical object is designated to be stored in the first storage unit or is currently stored in the first facility, perform at least a first action (Bates, Fig. 17; is item available? 1720” > “YES” > “add entry to reserve item table 1730”. [0101]; “At step 1730, the purchase order information (e.g., location ID, item ID, item quantity, date/time information, pre-pay information, and payment form) is included in a record and entered as a row in the reserved item table 950”); and 
		in response to failing to confirm the first physical object is designated to be stored in the first storage unit or is currently stored in the first facility, generate a communications bridge, via the first local computing system, to the remote computing system to perform at least a second action (Bates, Fig. 17; “is item available 1720” > “NO” > “process more locations 1740” > “copy location table 1750” > “add entry to reserve item table 1730”).
  
		Bates substantially discloses the claimed invention; however, Bates fails to explicitly disclose the “including a shelving unit disposed within the housing and configured to store one or more of the physical objects, a storage receptacle from which the one or more of the physical objects is dispensed to a user, a product transport tray configured to retain and support the one or more physical objects thereon, a transport apparatus coupled to one or more railing, the transport apparatus configured, to: support the product transport tray containing the one or more of the physical objects thereon; and in response to an electronic instruction generated via the input device or the interactive display, move along the one or more railings to transport the product transport tray containing the one or more of the physical objects thereon while supporting the product transport tray containing the one or more physical objects on the transport apparatus, from the shelving unit and deposit the product transport tray containing the one or more of the physical objects thereon into the storage receptacle from which the one or more of the physical objects is dispensed to the user”. However, Valinsky teaches:
		including a shelving unit disposed within the housing and configured to store one or more of the physical objects (Valinsky, [0052]; “the simplest configuration is a shelf for supporting the items or the container holding the items), 
		a storage receptacle (Valinsky, [0086]; “pick station 300”)  (Valinsky, [0086]; “the system 10 may be configured so that the vehicles 200 retrieve items from the storage locations 50 and transport the items to the pick station 300”), 
		a product transport tray (Valinsky, [0048]; “storage containers 80”) configured to retain and support the one or more physical objects thereon (Valinsky, [0048]; “items may be picked, sorted and/or transferred from or to receptacles for storage, such as storage containers 80”), 
		a transport apparatus (Valinsky, [0049]; “a plurality of transport vehicles or vehicles 200 that travel along one or more pathways in an aisle 20 adjacent one or more racks 35, 40 that are configured to store a plurality of storage containers 80”) coupled to one or more railing (Valinsky, [0049]; “A track 110 may provide one or more pathways within the aisle for the vehicles to travel to storage locations in the racks”. [0070]; “the track 110 may include a plurality of vertical legs extending between the horizontal upper and lower rails 135, 140”)), 
		the transport apparatus configured to: 
		support the product transport tray containing the one or more of the physical objects thereon (Valinsky, [0077]; “The vehicle 200 may incorporate any of a variety of mechanisms for loading an item onto the vehicle and discharging the item from the vehicle into one of the bins … the vehicle includes a displaceable element configured to move toward a container 80 … pulling the container onto the vehicle 200”); and 
		in response to an electronic instruction generated via the input device or the interactive display (Valinsky, [0085] The vehicle may further include a processor for controlling the operation of the vehicle in response to signals received from a central processor of the system … communicate with the central processor as it travels along the track”), 
		move along the one or more railings (Valinsky, [0080] The vehicle 200 may include four wheels 220 that are used to transport the vehicle along the track 110”) to transport the product transport tray containing the one or more of the physical objects thereon while supporting the product transport tray containing the one or more physical objects on the transport apparatus (Valinsky, Fig. 9-11, [0099]; “the vehicle retrieves a container 80 … the vehicle stops adjacent the container. The loading/unloading mechanism advances into engagement with the container and then the loading/unloading mechanism pulls the container onto the vehicle”), from the shelving unit and deposit the product transport tray containing the one or more of the physical objects thereon into the storage receptacle from which the one or more of the physical objects is dispensed to the user (Valinsky, [0086-0087]; “the system 10 may be configured so that the vehicles 200 retrieve items from the storage locations 50 and transport the items to the pick station 300 … the system 10 is used to retrieve items needed to fill an order … retrieves the items from the storage areas and delivers the items to the picking station so that an operator can pick the required number of an item from a container),

		Therefore, it would have been obvious to one of ordinary skill in the vending machines art at the time of filing to modify Bates to include including a shelving unit disposed within the housing and configured to store one or more of the physical objects, a storage receptacle from which the one or more of the physical objects is dispensed to a user, a product transport tray configured to retain and support the one or more physical objects thereon, a transport apparatus coupled to one or more railing, the transport apparatus configured, to: support the product transport tray containing the one or more of the physical objects thereon; and in response to an electronic instruction generated via the input device or the interactive display, move along the one or more railings to transport the product transport tray containing the one or more of the physical objects thereon while supporting the product transport tray containing the one or more physical objects on the transport apparatus, from the shelving unit and deposit the product transport tray containing the one or more of the physical objects thereon into the storage receptacle from which the one or more of the physical objects is dispensed to the user, as taught by Valinsky, where this would be performed in order to provide an ASR system with that increases the storage density at a lower cost and in a smaller foot print, without significantly affecting throughput of the system. See Valinsky [0004].    

	Regarding claims 2 and 13. The combination of Bates in view of Valinsky discloses the system of claim 1, wherein the second action includes at least one of rendering, on the interactive display, instructions to retrieve the at least one physical object at a second storage unit disposed at a second facility (Bates, [0103]; “method 1700 loops by retrieving a location record at step 1645 and determining whether the item is available at the specified location at step 1770 (by checking the product table 948 … If at any time during the loop the product is found, then the method 1700 proceeds … subsequent steps have been described above), or rendering, on the interactive display, a map to the second facility, or rendering, on the interactive display, a time frame within which the first physical object is scheduled to be available in the second storage unit (Bates, Fig. 6, [0062]; “If the item was located at one or more remote machines, the customer may be provided with the item price and the location/direction of/to the remote machine(s)”).  
	
		Regarding claims 3 and 14. The combination discloses the system of claim 1, wherein the first action includes at least one of rendering, on the interactive display, a time frame in which the first physical object is scheduled to be stored in the first storage unit (Bates, [0082]; “The date and time entry 1212 is used to keep track of when the consumer is scheduled to pick up the reserved item. In general, the data and time is specified by the consumer or a vending machine operator”) or rendering, on the interactive display, a map of the first facility including (Bates, [0054]; “the directions may be in the form of a map and/or written directions … a customer is given the option of downloading the directions onto, for example, a personal digital assistant (PDA)”) an indicator of a storage location of the first physical object in the first facility (Bates, [0062]; “If the item was located at one or more remote machines, the customer may be provided with the item price and the location/direction of/to the remote machine(s)”).

		Regarding claims 4 and 15. Claims 4 and 15 have been analyzed and are rejected for the same rationale used to reject claims 2-3. Claims 4 and 15 limitations do not teach or define any new limitations beyond claims 2-3; therefore, claims 4 and 15 are rejected under the same rationale.

	Regarding claims 5 and 16. The combination discloses the system of claim 4, wherein the first storage unit is configured to transfer the map from the interactive display to device of the user in response to receiving input via the interactive display (Bates, [0091]; “GUI enables a user to select a pickup location and one or more items via a menu … A location dropdown box 1620 contains all possible vending machine locations that are available … A user may then select one or more locations at which to reserve an item for purchase”).  

	Regarding claims 6 and 17. The combination discloses the system of claim 3, wherein the first storage unit is configured to transfer the map from the interactive display to a device of the user in response to receiving input via the interactive display (Bates, [0054]; “The direction entry 510 contains directions to the location (per the information in the location entry 508) of responding machine for the same record 502 … the directions may be in the form of a map and/or written directions … a customer is given the option of downloading the directions onto, for example, a personal digital assistant (PDA)”).  
	Regarding claims 7 and 18. The combination discloses the system of claim 1, wherein the remote computing system is configured to receive an original request prior to the first storage unit receiving the first request, wherein the original request is related to the first request (Bates, [0099]; “step 1710 where the reservation order information input to the GUI 1600 is received … At step 1720, method 1700 determines if the item (and quantity) being requested is available”. [0060]; “If the requested item is not available at the local machine … determine item availability at remote networked vending machines … the request is broadcast to all remote vending machines connected to a common local area network (LAN)”). 

	Regarding claims 8 and 19. The combination discloses the system of claim 7, wherein the first storage unit is configured to determine a second physical object, like the first physical object, is disposed in the first storage unit (Bates, [0048]; “an item request may be transmitted in response to a purchase order made by a customer at one vending machine 104 that cannot satisfy the order. The failure to satisfy the purchase order may be due to, for example, a maintenance issue or the requested item being out of stock … the vending machine 104 at which the purchase order was made (the "requesting machine") transmits a request to fill the purchase order to the other vending machines 104 via the network 103”).

	Regarding claims 10 and 21. The combination discloses the system of claim 9, wherein the first storage unit is configured to: receive a second request for the second physical object stored in the first storage unit; and dispense the second physical object in response to the second request (Bates, Fig. 18; “is purchase a reserve purchase 1825” > “YES” > “this machine? 1838” > “NO” > “is item/available? 1839” > “YES” > “dispense item 1850”. [0107-0108]; “If step 1838 is answered negatively, the method 1800 queries whether the item/quantity is available at step 1839 … The item is then dispensed at step 1850”)

	Regarding claims 11 and 22. The combination discloses the system of claim 10, wherein the first storage unit is configured to generate a communications bridge, via the local computing system, to the remote computing system to close the original request in response to dispensing the second physical object (Bates, [0108] Processing continues at step 1845 where the appropriate entry is removed from the reserved item table 950 … If a remote copy of the reserved item table 950 exists (e.g., on the central control system 920) then an update message is transmitted from the local machine to the remote machine instructing the remote machine to update the reserved item table 950”). 

	Claims 9 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Bates in view of Valinsky further in view of US. Pat. Pub. No. 2004/0238326 to Lichti (“Lichti”).

	Regarding claims 9 and 20. The combination of Bates in view of Valinsky discloses the system of claim 8, wherein the first storage unit is configured 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “render an alert on the interactive display indicating the second physical object is stored in the first storage unit”. However, Lichti teaches: render an alert on the interactive display indicating the second physical object is stored in the first storage unit (Lichti, [0066]; “Vertical storage tower controller 122A-N may include a light 160 disposed thereon to alert a user of a status condition”. [0042]; “. Tower controllers 122A-N may be adapted to receive one or more input signals 124, described further herein, such as article position status, from host controller 120, and from sensing devices, described herein, that are disposed adjacent vertical storage towers 102A-N”)).

		Therefore, it would have been obvious to one of ordinary skill in the vending machines art at the time of filing to modify Bates to include render an alert on the interactive display indicating the second physical object is stored in the first storage unit, as taught by Lichti, where this would be performed in order to provide the ability to both efficiently store a wide variety of goods to storage locations, track their locations. See Lichti [0005]. 


Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687